Citation Nr: 0003432	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  96-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a right hip 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
low back disorder.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 to February 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1995 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for a 
right hip disorder and found that new and material evidence 
adequate to reopen the claim for service connection for an 
eye condition and a low back condition had not been 
submitted. 


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
the veteran's current right hip degenerative arthrosis and 
any incident of his military service, including the 
documented September 1955 fall.  

2. The veteran's claims of entitlement to service connection 
for residuals of an injury to the back and for an eye 
disability were denied by a final Board decision dated in 
February 1976.

3. The evidence received subsequent to the February 1976 
Board decision, for the claim for service connection for a 
low back disorder, is not cumulative or redundant, bears 
directly and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the veteran's claim.  

4. There is no competent medical evidence of a nexus between 
the veteran's current thoracic spine degenerative joint 
disease and lumbar spine degenerative arthrosis and any 
incident of his military service, including the documented 
September 1955 fall.

5. Additional evidence in support of the veteran's claim of 
entitlement to service connection for an eye disorder, 
submitted since the February 1976 Board decision, is 
either duplicative or cumulative of evidence previously 
submitted.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a right 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. New and material evidence having been presented, the claim 
of entitlement to service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1999).

3. The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 
5107(a).

4. The February 1976 Board decision, denying service 
connection for an eye disability, is final.  38 C.F.R. §§ 
19.104, 19.153 (1974); (38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1100 (1999)).

5. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
an eye disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service enlistment examination, dated in April 
1955, noted no abnormalities of the spine or lower 
extremities.  The veteran's distance visual acuity was right 
20/200 corrected to 20/30 and left 20/200 corrected to 20/20.  

A Record of Injury, dated in September 1955, indicates that 
the veteran fell from a fire escape platform due to 
deterioration of the wood and incurred head injuries in the 
fall.  The veteran was hospitalized for eight days following 
this injury, during which time the head wound was sutured.  
Hospitalization records noted repeated complaints of pain in 
the right occipital area and in the lower back.  X-ray 
examination of the lumbar spine in September 1955 was normal, 
showing no evidence of fractures and disc spaces within 
normal limits.  X-ray examination of the skull showed minimal 
separation of the posterior portion of the squamo-parietal 
suture on the right side, which might or might not have been 
due to the recent trauma.  

Service medical records in May 1956 note a complaint of red 
eyes since a gas chamber test, three days previous.  A 
congenital defect, but no evidence of a foreign body, was 
noted.  The veteran was hospitalized from July to August 1956 
with a diagnosis of strabismus, intermittent exotropia, cause 
undetermined.  A resection of the medial recti was performed 
during hospitalization.  At admission, the veteran reported a 
three-to-four year history of occasional diplopia and eye 
strain, with an increase in symptoms over the previous three-
to-four months.  The clinical record indicated that such was 
not incurred in the line of duty and existed prior to 
service.  Hospital record noted that the veteran's post-
operative course was satisfactory, but he had considerable 
irritation of the eyes.  A consultation report in October 
1956 recommended further surgery to correct exophoria, but 
the veteran did not "think any more surgery would help his 
eyes."  

The veteran's separation medical examination, dated in 
January 1957, noted no abnormalities of the spine or lower 
extremities.  Scar tissue was noted on "nasal side 
conjunctive from previous surgery", with no evidence of 
conjunctivitis at that time.  The examiner noted a diagnosis 
of congenital strabismus corrected by bilateral medical 
rectus resection.  The examiner further stated that there 
were objectively good results from surgery and that, although 
the veteran insisted that he needed further surgery, no 
further surgery was required.  The veteran's distance visual 
acuity was right 20/200 corrected to 20/20 and left 20/200 
corrected to 20/15.  

In February 1957, the veteran filed an initial claim for VA 
benefits for eye strain with unbalanced muscles and loss of 
vision and for skull fracture and back injury.  The veteran 
noted that the eye condition had existed since 1948, but was 
aggravated by the September 1955 fall from the fire escape.  
In a statement received in March 1957, the veteran reported 
that following the September 1955 fall, he began to suffer 
from severe headaches, loss of vision, sore and bloodshot 
eyes, and an increase in a pre-existing "muscle imbalance."  
The veteran also reported back pain and easy fatigability for 
approximately one month following this incident.  The veteran 
also submitted two letters from his mother and his sister 
stating that, prior to service, his eye condition did not 
bother him much, but that the veteran reported increased 
headaches, loss of vision, and sore eyes following the 
September 1955 fall and the July 1956 surgery.  

A VA examination was conducted in March 1957.  On eye 
examination, the veteran reported increased diplopia during 
service.  Visual acuity was right 6/200 corrected to 20/30 
and left 6/200 corrected to 20/25.  The examiner noted 1 
prism biopter (sic) of exophoria near and 5 at distance.  A 
diagnosis of bilateral correctable mixed astigmatism was 
noted.  The examiner stated that the findings noted were 
developmental defects.  On orthopedic examination, the 
veteran reported pain and weakness of the low back for one 
month following the November 1955 incident, with no trouble 
with the back since that time.  Flexion was 100 percent 
of normal.  A diagnosis of history of low back injury was 
noted.  

By rating decision in May 1957, the RO in Milwaukee, 
Wisconsin, denied service connection for bilateral 
correctable mixed astigmatism as a constitutional or 
developmental abnormality and denied service connection for a 
low back injury as not found on the last examination.  The RO 
considered the veteran's service medical records and March 
1957 VA examination in the decision.  The veteran was 
notified of this decision under cover letter dated in May 
1957. 

The veteran filed a request to reopen his claim for service 
connection for a left eye condition and a back condition in 
January 1975.  The veteran also filed an initial claim for 
service connection for a hip condition at that time.  

In a statement received in March 1975, R.E.S., D.C., stated 
that he treated the veteran for low back syndrome from July 
to December 1959.  

The veteran was hospitalized from April to May 1975 with 
diagnoses of intermittent exotropia, convergence 
insufficiency type, and arthralgia of low back and right hip.  
The veteran reported diplopia following the head injury 
during service, which was surgically corrected in 1956.  The 
veteran stated that he had had no further diplopia until 10-
to-12 months prior to the current admission.  He further 
reported a history of low back and right hip pain, possibly 
related to the fall during service.  Physical examination 
showed exotropia of 10 degrees on primary gaze for distance 
and about 20 diopters at near.  X-ray examination of the 
right hip and low back were normal.  

By rating decision in April 1975, the RO in Milwaukee, 
Wisconsin, again denied service connection for low back 
syndrome and bilateral astigmatism.  The RO did not address 
the claim for service connection for a hip condition.  The 
veteran timely perfected an appeal on both issues.  

In February 1976, the Board found that the veteran had no eye 
disability which was not congenital or developmental in 
nature.  The Board further found that the trauma to the back 
incurred during service was acute and transitory and without 
residual.  The Board denied entitlement to service connection 
for residuals of an injury to the back and for an eye 
disorder.

The veteran filed a request to reopen his claim for service 
connection for back and eye problems in December 1994.  The 
evidence, submitted since the final Board decision in 
February 1976, includes VA treatment records, statements of 
the veteran, and testimony of the veteran at a hearing in May 
1996.  

A VA outpatient treatment record in May 1991 noted complaints 
of considerable problems with allergies, especially eye 
irritation.  Mild allergic conjunctivitis was noted in both 
eyes.  VA X-ray examination of the thoracic spine in August 
1993 revealed degenerative joint disease without any 
compression fractures or extremely narrowed disc spaces.  X-
ray of the lumbar spine at the same time showed no 
compression fractures or compromised disc spaces.  

In a statement in support of his claim, received in May 1995, 
the veteran stated that he wished to add the issue of service 
connection for a right hip condition.  The veteran further 
stated that he suffered from scars in both eyes due to the 
1956 surgery and that his right leg is 3/8 inch shorter than 
his left leg due to the back injury suffered in the 1955 
fall.  He noted that, during his hospitalization in 
approximately 1974, it was determined that both of these 
conditions were the result of the 1955 fall.  

VA outpatient treatment records in February 1995 noted 
complaints of increased back pain.  In June 1995, the veteran 
complained of chronic double vision and eye soreness.  

In his notice of disagreement, received in September 1995, 
the veteran stated that while hospitalized in the early 
1970s, a physician told him that his lower back, hip and left 
eye condition "must not be service connected."  The veteran 
noted that he reviewed his service medical records at that 
time, and that the injury to his back, hip and eyes was 
recorded in those records.  He stated that when he pointed 
this out to the physicians in the early 1970s they stated 
that the conditions were service connected, specifically to 
an injury to the "Durcell (sic) muscle."  The veteran 
further reported that he was told by physicians that scar 
tissue was visible in both of his eyes due to surgery during 
service.  

VA X-ray examination of the lumbosacral spine in March 1996 
revealed degenerative arthrosis involving L3-5.  X-ray 
examination of the right hip showed minimal degenerative 
arthrosis.  

At a hearing before an RO hearing officer in May 1996, the 
veteran testified that he had no problems with his eyes prior 
to service, other than the need for glasses.  Transcript, p. 
3.  He stated that his sister's earlier statement, indicating 
that he had a pre-existing eye condition, was mistaken.  
Transcript, p. 3.  He noted that he had double vision, 
soreness in his eyes and that his eyes were bloodshot, 
following the surgery during service.  He stated that prior 
to service he never had double vision.  Transcript, p. 3.  
The veteran testified that during hospitalization in 1975, 
surgery was scheduled for scar tissue in his eyes, which was 
causing irritation, but the surgery was canceled.  
Transcript, pp. 3-4.  He reported that he had recently been 
provided with glasses with prisms to correct the double 
vision, but the glasses were not effective.  Transcript, p. 
4.  The veteran indicated that the history of diplopia in his 
service medical records was incorrect.  Transcript, pp. 6-8.  
He stated that his eye condition during service, requiring 
surgery, was due to the fall during service.  Transcript, p. 
8.  

The veteran testified that he had no back injury or problems 
prior to his induction into military service.  Transcript, p. 
11.  He stated that he had severe back pain following the 
accident during service and had problems lifting and bending.  
He stated that his right hip would come out of joint.  He 
reported that he saw a private physician for his hip 
problems, but did not know how to locate the physician.  
Transcript, p. 12.  The veteran testified that the private 
physician showed him that his right leg was shorter than the 
left due to his back injury during service and that his spine 
was being pulled abnormally to the right because of the hip 
condition.  Transcript, p. 13.  He stated that his hip 
condition did not manifest during service, because he 
performed only desk work.  Transcript, p. 15.  

A VA outpatient treatment record in August 1996 noted 
complaints of double vision "off & on."  The examiner 
reported assessments of exophoria, which by history 
decompensated with straining late in the day, and orthotopia 
in all fields of gaze, and status-post successful strabismus 
surgery in the past.  Physical therapy notes in August 1996 
reported complaints of chronic lower back pain and right 
lower extremity radiculopathy with chronically dislocating 
right hip, since a fall in 1956.  


II. Analysis

Service Connection for Right Hip Disorder

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing post-
service continuity of symptomatology; and c) Medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

The record contains evidence of a current right hip 
disability.  X-ray examination in March 1996 revealed minimal 
degenerative arthrosis of the right hip.  

The veteran's service medical records contain no complaints, 
diagnoses or opinions of any right hip pain or pathology.  
The veteran contends that his current right hip condition is 
a result of the September 1955 fall, which resulted in a head 
injury and complaints of back pain.  

The record contains no competent medical evidence providing a 
nexus between the veteran's current degenerative arthrosis of 
the right hip and any incident of the veteran's military 
service.  The Board notes that the right hip condition was 
first diagnosed more than 40 years after the incident during 
service.  The first mention of record of right hip pain is in 
the hospitalization records in 1975, twenty years after the 
incident during service.  Although the veteran reported in 
his notice of disagreement that during hospitalization in 
1975 the physician stated that his hip condition was service-
connected, the records of that hospitalization note only a 
history of right hip pain, with normal X-ray examination.  
The Court has recognized that the statement of a veteran as 
to what a doctor told him is insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  
Further, the veteran's claim is not well grounded under the 
alternative method, as no right hip disorder was "noted" 
during service.  Without competent evidence of a nexus 
between the veteran's current right hip arthrosis, diagnosed 
almost 40 years after discharge from service, and any 
incident of service, including the documented fall in 
September 1955, the veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The veteran testified at the hearing that a private physician 
treated him for his hip condition shortly after discharge 
from service.  This physician, Dr. R.E.S., was contacted and 
responded in 1975, that the veteran was treated for low back 
syndrome, with no mention of any right hip disorder or 
etiology thereof.  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).




New and Material Evidence Generally

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

New and Material Evidence for Low Back Disorder

The veteran's claim for service connection for a low back 
disorder was previously denied by the RO in May 1957 and by 
the Board in February 1976.  

Prior to the final Board decision in February 1976, the 
record contained no evidence of a current low back 
disability.  The evidence submitted since that time, includes 
an X-ray examinations showing degenerative arthritis of the 
lumbar spine and degenerative joint disease of the thoracic 
spine.  These reports of X-ray examinations are both new, in 
that they were not previously considered, and material, in 
that they go to one of the elements necessary for submission 
of a well-grounded claim.  Therefore, the Board finds that 
the veteran has submitted sufficient evidence to warrant 
reopening of his claim for service connection for a low back 
disorder.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps, 126 F.3d at 
1468.

As noted above, the record contains evidence of a current low 
back disability.  X-ray examination in August 1993 showed 
degenerative joint disease of the thoracic spine and X-ray 
examination in March 1996 revealed degenerative arthrosis of 
the lumbar spine.  

The veteran's service medical records show that the veteran 
suffered a fall from a fire escape in September 1955 and 
complained of back pain during hospitalization following this 
incident.  However, this injury appeared to be acute and 
transitory and had resolved by service separation.  No 
further complaints, diagnoses or opinions of lower back pain 
or pathology were noted in the remaining year and a half of 
the veteran's active service.  No abnormalities of the spine 
were noted on separation examination in January 1957.

In addition, the record contains no competent medical 
evidence of a nexus between the veteran's current 
degenerative conditions of his thoracic and lumbar spine and 
any incident of his military service, including the fall in 
September 1955.  Although the veteran has reported a history 
of lower back pain since the incident during service, and 
lower back pain was noted during service, the record contains 
no medical evidence providing a nexus between the present 
disability and the reported symptomatology.  Dr. R.E.S. noted 
treatment for low back syndrome in 1959, two years after the 
veteran's discharge from service, but did not provide an 
opinion as to the etiology of this condition.  Similarly, 
although the veteran reported a history of lower back pain 
during hospitalization in 1975, the physician provided 
no opinion as to etiology of the complaints of pain.  The 
physical therapy notes in August 1996, merely documented the 
veteran's complaints of pain since the fall during service, 
without providing competent evidence that the current 
condition was related to that, or any, incident of service.  
Without evidence of a nexus between the veteran's current 
degenerative back disorder and any incident of his military 
service, including the September 1955 fall from the fire 
escape, the veteran's claim cannot be well grounded.  

As noted previously, the Board recognizes that, although 
there is no duty to assist in a claim's full development if a 
well-grounded claim has not been submitted, there is some 
duty to inform the veteran of the evidence necessary for the 
completion of an application for benefits, even where the 
claim appears to be not well grounded.  See Morton, 12 
Vet. App. at 480; Beausoleil, 8 Vet. App. at 465; Robinette, 
8 Vet. App. at 79-80.  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim by showing a nexus 
between the veteran's current back disorder and any incident 
of his military service.  Although the veteran stated both 
Dr. R.E.S. and the physician during hospitalization in 1975 
reported such a nexus to him, the medical records from Dr. 
R.E.S. and from the hospitalization in 1975 do not support 
these statements.  Thus, VA has satisfied its duty to inform 
the veteran under 38 U.S.C.A. § 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).

New and Material Evidence for Eye Disorder

The veteran's claim for service connection for an eye 
disorder was previously denied by the RO in May 1957 and by 
the Board in February 1976.  

The evidence submitted since the February 1976 Board 
decision, includes VA treatment records, statements of the 
veteran and testimony of the veteran at a May 1996 hearing.  
The statements and testimony of the veteran, although in new 
form, are repetitive of arguments made prior to the February 
1976 Board decision.  The veteran continues to contend that 
his eye disorder is not a congenital or developmental 
disorder, as found by the Board in February 1976.  The 
veteran further reported continued complaints of double 
vision, bloodshot eyes, and soreness in the eyes.  These 
complaints were also considered prior to the Board's February 
1976 decision.  The VA outpatient treatment records in August 
1996 continue to report the same disability as that noted 
prior to the Board's earlier decision and contain no finding 
that such was not a congenital or developmental deformity, as 
found by the Board in February 1976.  

As to the veteran's testimony at the hearing, that prior to 
his service he had no eye problems, other than the need for 
glasses, the Board finds that such evidence is new, but not 
material to the instant claim.  This statement by the veteran 
is new, in that it is directly contradictory to history 
reported by the veteran at the time of hospitalization for 
eye surgery in 1956, on his initial claim in February 1957, 
and at the VA examination in March 1957 and to history 
reported by both the veteran's mother and sister in 1957.  
However, even presuming the credibility of this new self-
serving statement, the Board finds that the statement by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  By itself, the 
veteran's statement merely indicates that he had no 
observable symptoms of a later diagnosed congenital or 
developmental disorder, noted during service and on the March 
1957 VA examination.  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable symptoms 
or the lack thereof, he is not competent to provide evidence 
or opinion that the lack of earlier observable symptoms 
indicate that later diagnosed disability was not a congenital 
or developmental deformity.  Cf. Savage, 10 Vet. App. at 497.  
The statements of the veteran provide no medical evidence to 
indicate that the veteran suffers from any eye disability, 
which is not congenital or developmental in nature.  The 
Board finds that the evidence submitted is not sufficient to 
reopen the claim for service connection for an eye disorder.


ORDER

Entitlement to service connection for a right hip disorder is 
denied.  

Entitlement to service connection for a low back disorder is 
denied.  

No new and material evidence having been received, the 
application to reopen the claim for service connection for an 
eye disorder is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

